DETAILED ACTION
Response to Amendment
The Amendment filed on 05/24/2022 has been entered and considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Anno (U.S. Pub. No. 2009/0322704) in view of Li (U.S. Pub. No. 2016/0077619).
As to claim 19, Anno teaches a display module (display module shown in Fig. 1), comprising: 
a display panel (600); 
a touch panel (400, Fig. 2), 
the touch panel (400) being on a display side of the display panel (touch panel 400 is located on the display side of the display panel 600, which is located above the display panel 600 and backlight 700 as can be seen in fig. 2); and 
a bonding component (501) between the display panel and the touch panel (bonding member 501 is located between the display panel 600 and the touch panel 400, [0050], lines 1-3), and configured to bond the display panel and the touch panel ([0050], lines 1-3), 
Anno does not mention wiring comprises a main body portion and plurality of protrusions,
Li teaches including a plurality of wirings (Fig. 1, 103), each of the plurality of wirings comprises a main body portion (main body portion arranged vertically in Fig. 2) and a plurality of protrusions on both sides of the main body portion (there are protrusions 1031 on both sides of the vertical electrode), the main body portions of the plurality of wirings are parallel to each other (as can be seen in figures 1 and 2, the main body portions are arranged vertically and parallel to one another), and the protrusions on opposite sides of adjacent wirings in a plurality of wirings have a staggered distribution in an extending direction of the main body portions (as can be seen in Fig. 2, the protrusions are arranged in a staggered distribution on both sides of the adjacent wirings and are separated by concave portions 1032 along the vertical direction of the main body of the wire 103). 
Therefore it would have been obvious to one of ordinary skilled in the art at the time the invention was filed to have added the wiring and protrusion of Li to the display module of Anno because the edge of the wiring 103 is designed in a non-straight line shape to solve the problem that the liquid tension of the color filter layer is destroyed by wirings, [0025], lines 1-4.
As to claim 20, Anno teaches the display module of claim 19,
Anno does not teach the wire and corresponding protrusions,
Li teaches the protrusions located the on opposite sides of the adjacent wirings (Fig. 1, the protrusions are arranged on opposite sides of the vertical wires) have vertices on a side close to the adjacent wirings which are located approximately on a straight line (the protrusions have a rectangular shape wherein one side of the protrusion has a vertical line and the protrusion from one vertical wire matches a concave protrusion of the adjacent wire), and the straight line is parallel to the extending direction of the main body portions (the straight vertical line of the protrusion is parallel to the extending direction of the main body portion, Fig. 1). 
Therefore it would have been obvious to one of ordinary skilled in the art at the time the invention was filed to have added the wiring and protrusion of Li to the display module of Anno because the edge of the wiring 103 is designed in a non-straight line shape to solve the problem that the liquid tension of the color filter layer is destroyed by wirings, [0025], lines 1-4.

Response to Arguments
Applicant's arguments filed 05/24/2022 have been fully considered but they are not persuasive.
Applicant on pages 7 and 8 of the remarks argues that office action asserts that these features are disclosed by Li and it would be obvious for one of ordinary skilled in the art at the time the invention was filed to have added the wiring and protrusion to the display module of Anno. However, the applicant respectfully disagrees. Applicant further argues that Li discloses a color filter substrate and in determining the differences between the prior art and the claims, the question under USC 103 is not whether the differences themselves would have been obvious, but whether the claimed invention as a hole would have been obvious. Applicant mentions that in the clamed invention, the wirings and the protrusions are a part of the touch panel which is a component disposed on the display side of the display panel. It is not appropriate to isolate these features from its relationship with the other parts of the display module. On the contrary, the wirings 103 in Li are disposed on a color filter substrate which is a part of a display panel. Therefore, the wirings in the claimed invention and the wirings 103 in Li are different wirings in both the locations and the functions. 
Examiner respectfully disagrees as the Applicant does not mention the exact function of these wirings to overcome the prior arts and only mentions the structure of these wirings, which Li clearly teaches. Claim 19 mentions a touch panel that includes a plurality of wirings and the touch panel being on a display side of the display panel. Wherein The prior art reference of Anno teaches these features and Li teaches the structure of the wiring, which is a part of a touch panel.
Applicant on page 8 of the remarks argues that an edge of the wiring 103 is in a non straight line shape in the direction Y, in some embodiments, the edge of the wiring 103 is provided with a plurality of protrusions 1031 and hence is in a non-straight line shape dur to the existence of the plurality of protrusions 1031. 
Examiner respectfully disagrees as the prior art reference of Li clearly teaches the wirings 103 have a main body arranged in the Y direction, as mentioned by the Applicant and each main body has a plurality of protrusions 1031 on both sides of the vertical electrode. The main bodies of the plurality of wirings are arranged vertically and the protrusions are arranged on opposite sides of adjacent wirings in a staggered distribution wherein one protrusion in a wiring is facing a hollow portion in the adjacent wiring. 
Therefore, the prior art references of Anno and Li teach all the limitations of claim 19.

Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowed because it indicates a limitation wherein a maximum space between two adjacent wirings of the plurality of wirings of the touch panel, which are included in a touch panel are not greater than 10 lambda, wherein lambda is the wavelength of light emitted by the display panel, therefore the maximum distance is not more than 10 times the wavelength of light emitted by the display panel. It has to be understood that the maximum space is a space in a direction perpendicular to an extending direction of the wirings. These limitations and maximum space overcomes the prior art references. 
A prior art reference of Kim (U.S. Pub. No. 2022/0027013), which indicates a distance between the neighboring antenna pads 160 as shown in Fig. 3, is equal to or greater than half a wavelength corresponding to a resonance frequency of the radiator. Kim does not mention if the distance is the maximum distance and/or the distance is equal to or less than the 10 times the wavelength of light emitted by the display panel.
Claim 18 also mentions a similar limitation as claim 1 and it overcomes the prior art references. 
	Prior art reference of Park (U.S. Pub. No. 2013/0088453) teaches a display device and a touch display that has several lead electrodes that are arranged adjacent to each other and have a space between them. Park does not teach the distance space between the electrodes and does not mention the distance between the electrodes compares to a wavelength of a light emitted by the display.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEGEMAN KARIMI whose telephone number is (571)270-1712. The examiner can normally be reached Monday-Friday; 9:00am-4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 5712727772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PEGEMAN KARIMI/           Primary Examiner, Art Unit 2691